Per Curiam.
1. The transaction between the sheriff and the attorney for the insurance company did not amount to a payment of the taxes, and the insurance company was not entitled to injunction to restrain enforcement of the tax executions. Civil Code (1910), § 1013. The present case differs on its facts from Palmer v. Harrison, 165 Ga. 842 (142 S. E. 276).
2. But the evidence would have authorized a finding in favor of the insurance company for a breach of the sheriff’s bond by acts done under color of office; and the court erred in directing a verdict in favor of the defendants on that issue. Civil Code (1910), § 291 (4) ; Citizens Bank of Colquitt v. American Surety Co., 174 Ga. 852 (164 S. E. 817) ; Fidelity & Deposit Co. v. Smith, 35 Ga. App. 744, 748 (134 S. E. 801).

Judgment reversed.


All the Justices concur, except Atkinson, J., who dissents.

Charles E. Baggett and Burch & Daley, for plaintiff.
J. L. Kent, E. L. Stephens, W. C. Brinson, and Rowland & Rowland, for defendants.